Citation Nr: 1033850	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  10-09 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disability, to 
include ulcers.

2.  Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for left eye vision 
loss, currently evaluated as 30 percent disabling. 

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1952.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which increased the evaluation for the Veteran's left 
eye vision loss to 30 percent, effective the date of receipt of 
the claim, and denied the remaining issues on appeal. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for an ulcer disorder was denied by an 
unappealed November 1994 rating decision; unappealed June 1996 
and August 1999 rating decisions did not find new and material 
evidence sufficient to reopen a claim for service connection for 
a stomach disorder.

2.  An unappealed October 2007 Board decision reopened the 
Veteran's claim for service connection for a stomach disability 
and denied it on the merits.  

3.  Evidence added to the record since the October 2007 Board 
decision that denied service connection for a stomach disability 
does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for a 
stomach disability, to include ulcers, and does not raise a 
reasonable possibility of substantiating the claim.

4.  The competent clinical evidence of record demonstrates that 
the Veteran has Level VII hearing acuity in his right ear, and 
Level VIII hearing acuity in his left ear. 

5.  The Veteran is not service-connected for any disability of 
the right eye; the competent clinical evidence of record 
demonstrates that he does not have the anatomical loss of the 
left eye, or any other disabilities of the left eye not based on 
visual impairment, such as disfigurement of the eyelids, eyelash 
or eyebrow.

6.  The competent clinical evidence of record fails to establish 
that the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The October 2007 Board decision which reopened the Veteran's 
claim for service connection for a stomach disability, and denied 
it on the merits, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the October 2007 Board decision which 
denied service connection for a stomach disability is not new and 
material, and the claim for service connection for a stomach 
disability, to include ulcers, is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The criteria for an evaluation in excess of 40 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.85 - 4.87, Diagnostic Code 6100 (2009).

4.  The criteria for an evaluation in excess of 30 percent for 
left eye loss of vision have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.75 (2009).

5.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by an August 2009 
letter that fully addressed all necessary notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letter informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.

The criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought were provided 
in the August 2009 letter.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Specific to requests to reopen, the claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the August 2009 notice 
letter included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the previous 
denial.  

The VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the Veteran's service 
treatment records, including hospital records from Germany to 
which he has referred, and VA treatment records.  

With respect to the Veteran's application to reopen his claim for 
service connection for a stomach disability, VA is not obligated 
to provide a medical examination if the veteran has not presented 
new and material evidence to reopen a final claim.  38 U.S.C.A. 
§ 5103A(f).  

The appellant was afforded VA medical examinations with respect 
to his remaining claims.  38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations and opinions obtained in 
this case are more than adequate, as they are predicated on a 
reading of the Veteran's claims file and medical records, and the 
results of physical examinations.  They considered all of the 
pertinent evidence of record, and the statements of the Veteran.  
Additionally, clinical findings which are pertinent to the 
criteria applicable for rating the Veteran's left eye vision loss 
and bilateral hearing loss were provided.  See Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio, supra.

With respect to each of the Veteran's claims, the Board has 
reviewed all of the evidence in the claims file, with an emphasis 
on the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

New and Material Evidence - Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  

When the Board disallows a claim, the disallowance becomes final 
unless the Chairman determines that reconsideration is warranted, 
an appeal is made, or another exception to finality applies.  38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court of Appeals for Veterans Claims (Court) has held that 
when "new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

"New" evidence is existing evidence not previously submitted to 
agency decision makers.  "Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can neither 
be cumulative nor redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since the 
last final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and readjudicated on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative only 
as to each element that was a specified basis for the last 
disallowance.  Id. at 284.

The law provides that evidence proffered by a veteran to reopen 
his or her claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Spaulding v. Brown, 10 Vet. App. 
6, 10 (1997).

Service connection for an ulcer disorder was denied by an 
unappealed November 1994 rating decision.  Unappealed June 1996 
and August 1999 rating decisions did not find new and material 
evidence sufficient to reopen a claim for service connection for 
a stomach disorder.  

An October 2007 Board decision reopened the claim for service 
connection for a stomach disorder, and denied it on the merits.  
The Board found that the evidence of record indicated that the 
Veteran's current stomach disorder was not related to the 
gastroenteritis in service.  The Veteran did not appeal this 
decision and it became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

Evidence of record at that time included the Veteran's service 
treatment records.  An entrance examination was negative for a 
stomach disorder.  A July 28, 1951, service record diagnosed 
gastroenteritis, acute, cause unknown.  The Veteran was 
hospitalized for treatment and was discharged on August 3, 1951.  
The service discharge examination noted normal abdomen.

VA medical records from October 1992 and December 1993 indicated 
gastroesophageal reflux disease (GERD), a small hiatal hernia, 
and mild esophagus dysmotility.  During an October 1994 VA 
general medical examination, the Veteran reported a 
gastrointestinal problem during service in 1951.

In April 1996 lay statements, the Veteran asserted that he had 
been hospitalized during service for a stomach disorder and that 
he had had stomach problems since that time.  In a February 1999 
lay statement, the Veteran reported stomach problems since 
service discharge.

In a February 2001 statement, a VA physician noted that, 
according to the Veteran, he was hospitalized for gastroenteritis 
during service and had had gastrointestinal symptoms since that 
time.  The examiner noted that currently the Veteran had crampy 
abdominal pain consistent with irritable bowel syndrome (IBS).  
The examiner stated that that it was possible that the Veteran 
had had his current gastrointestinal problems since military 
service.

February and August 2001 VA treatment records assessed GERD.

In a December 2001 notice of disagreement, the Veteran asserted 
that his stomach disorder included IBS and acute gastritis.  He 
stated that he was treated while on active duty and has had 
problems since that time, including bloating and soreness of the 
stomach.

February and August 2002 VA medical records diagnosed GERD.  A 
December 2002 VA stomach examination was conducted upon a review 
of the claims file.  The Veteran reported gastrointestinal 
difficulties since service.  The diagnostic impressions were 
small hiatal hernia, GERD, and esophageal dysmotility likely 
secondary to chronic reflux.  The examiner diagnosed IBS, GERD, 
and dysphagia, secondary to esophageal dysmotility, probably 
resulting from old age and diabetic changes.

In a January 2003 substantive appeal, the Veteran stated that he 
was hospitalized for two weeks for a stomach disorder while in 
Nuremburg, Germany.

VA treatment records dated in February 2003, August 2003, and 
February 2004 assessed GERD.  A May 2004 VA medical opinion was 
provided upon a review of the claims file and based on an earlier 
examination of the Veteran.  The examiner diagnosed IBS and 
dysphagia, secondary to esophageal dysmotility probably resulting 
from a combination of old age, diabetes mellitus, and GERD.  The 
examiner determined that it was unlikely that the Veteran's 
nonspecific brief illness during service was related to his 
subsequent gastrointestinal symptoms.  An August 2004 VA record 
assessed GERD.

During an October 2004 RO hearing, the Veteran testified that at 
service discharge he had gastrointestinal problems, but didn't 
report them so that his discharge could be processed more 
quickly.  He reported that after service he had diarrhea, 
vomiting, difficulty eating, and stomach pain.  He stated that 
all his doctors that he saw during that period of time were dead.

VA medical records from February 2005, April 2005, August 2005, 
and March 2006 assessed GERD.

In a June 2006 statement, the Veteran asserted that he had had 
gastrointestinal symptoms since service discharge.

A September 2006 VA medical record diagnosed GERD.

During a July 2007 Board hearing, the Veteran testified that he 
had gastrointestinal problems since he left service.  He saw 
doctors and took over the counter medications.

Since the October 2007 Board decision, numerous additional VA 
treatment records have been associated with the claims file.  
They reflect additional treatment for the Veteran's stomach 
disability.  However, these records do not show that the 
Veteran's current complaints, symptoms, findings or diagnoses are 
related to his active duty, or his inservice gastroenteritis.  
They raise no reasonable possibility of substantiating the claim.  
Thus, this evidence is not material within the meaning of 38 
C.F.R. § 3.156(a).

The Board is aware of the Veteran's own contentions that his 
current stomach disability began during active duty, and is 
related to his inservice gastroenteritis.  However, the Board 
finds that the Veteran's assertions of inservice aggravation are 
redundant of his prior contentions and do not constitute new and 
material evidence.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Thus, his statements are not new.

In sum, the additional evidence of record, considered in 
conjunction with the record as a whole, does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a stomach disability, to include ulcers.  Thus, it 
is not new and material within the meaning of 38 C.F.R. § 3.156 
and the claim is not reopened.

Increased Evaluations 

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

When a question arises as to which of two ratings applies under a 
particular code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Bilateral Hearing Loss

VA rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, based 
on the results of controlled speech discrimination tests together 
with the results of pure tone audiometry tests which average pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§§ 4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule to 
numeric designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (1999) (codified at 38 C.F.R. § 4.86).  Further, 
when the average pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

During an August 2009 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
60
65
70
LEFT

35
55
60
70

The average pure tone thresholds were 59 on the right and 55 on 
the left.  Speech audiometry revealed speech recognition ability 
of 52 percent in the right ear and of 48 percent in the left ear.  

These scores correlate to auditory acuity level VII in the right 
ear and level VIII in the left ear, under Table VI of 38 C.F.R. § 
4.85.  A 40 percent rating is warranted under Diagnostic Code 
6100 when the auditory acuity levels are entered into Table VII 
of 38 C.F.R. § 4.85.

The Board notes that in Martinak, supra, the Court held that, 
relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  In the present case, the audiologist's 
report reflects that the Veteran stated that his hearing loss 
made it difficult to participate in conversation, especially in 
the presence of background noise; decreased his enjoyment of 
television; and hindered his ability to talk on the telephone.  
Such notation indicates that the examiner did elicit information 
from the Veteran concerning the functional effects of his 
disability as required by 38 C.F.R. § 4.1, 4.2, 4.10.  See 
Martinak, supra.

Left Eye Vision Loss

The relevant VA regulation provides that the evaluation for 
visual impairment of one eye must not exceed 30 percent unless 
there is anatomical loss of the eye.  The evaluation for visual 
impairment is to be combined with evaluations for other 
disabilities of the same eye that are not based on visual 
impairment, such as disfigurement.  38 C.F.R. § 4.75(d).  

In this case, the Veteran is not service-connected for any 
disability of the right eye.  His left eye loss of vision is 
evaluated as 30 percent disabling.  The report of an August 2009 
VA visual examination provides that the Veteran does not have 
anatomical loss of the left eye, abnormal eyelids, residuals of 
eye injury, eyelash loss, or eyebrow loss.  

As the Veteran does not have the anatomical loss of the left eye, 
or any other disabilities of the left eye not based on visual 
impairment, such as disfigurement of the eyelids, eyelash or 
eyebrow, an evaluation in excess of 30 percent is not warranted.  
38 C.F.R. § 4.75(d).

Extra-Schedular Evaluations

Further, the evidence fails to show that the Veteran qualifies 
for extra-schedular consideration for his service-connected 
bilateral hearing loss or left eye vision loss.  

In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1). There is a three-step analysis 
for determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability and 
the established criteria found in the rating schedule to 
determine whether the schedular rating is adequate.  Id.  If the 
veteran's disability picture is contemplated by the rating 
schedule, the veteran's assigned schedular evaluation is adequate 
and no referral is required.  Id. If not, the second step is to 
determine whether the claimant's exceptional disability picture 
exhibits other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 
116. 

Here, the record does not establish that the rating criteria are 
inadequate.  The Veteran's hearing and vision complaints are not 
extraordinary for a person with his service-connected 
disabilities.  His complaints are reflected in the current 
evaluations.  Thus, the Board finds that the schedular criteria 
are adequate for rating the Veteran's bilateral hearing loss and 
left eye visual loss.  As a result, the other two steps in the 
analysis of extra-schedular ratings need not be reached.  Thun, 
supra, 22 Vet. App. at 115-116.

TDIU

The Board observes that VA will grant a TDIU when the evidence 
shows that the Veteran is precluded, by reason of his service 
connected disabilities, from obtaining or maintaining 
"substantially gainful employment" consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  
Disabilities resulting from common etiology or a single accident 
or disabilities affecting a single body system will be considered 
as one disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work which is 
more than marginal, that permits the individual to earn a "living 
wage") consistent with his education and occupational experience.  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment is 
not enough.  A rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, but 
the ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

The Veteran has been granted service connection for bilateral 
hearing loss, evaluated as 40 percent disabling; left eye vision 
loss, evaluated as 30 percent disabling; and tinnitus, evaluated 
as 10 percent disabling.  The Veteran's combined disability 
rating is 60 percent.  Accordingly, the Veteran does not meet the 
very basic criteria for consideration for entitlement to TDIU on 
a schedular basis under 38 C.F.R. § 4.16(a).  In so finding, the 
Board notes that hearing and vision are not listed as an example 
of a single body system at 38 C.F.R. § 4.16(a).  

As noted, notwithstanding the provisions of 38 C.F.R. § 4.16(a), 
it is VA's policy to grant a TDIU in all cases where a service 
connected disability causes unemployability regardless of the 
percentage evaluations.  38 C.F.R. § 4.16(b).  

In June 2009, the Veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability.  
He indicated he had completed the seventh grade of education, had 
last worked full time in 1992, and had occupational experience as 
a truck driver.

In this regard, the report of the August 2009 VA audiological 
examination provides that the Veteran had retired at age 62.  He 
had last worked delivering lumber.  The examiner stated that the 
Veteran's disability would create a difficult work situation if 
he was required to communicate over a radio, telephone or 
intercom system for larger portions of the day.  However, the 
examiner noted that completely deaf individuals work.  She stated 
that, in her opinion, hearing loss was rarely disabling to the 
point of rendering a person unable to work in any capacity.  
Therefore, considering only the Veteran's hearing loss and 
tinnitus without regard to the his age or other impairments, it 
was her opinion that his current bilateral hearing loss and 
tinnitus should not impact his ability to perform all types of 
sedentary jobs to the degree as to render him unemployable.  

The report of the August 2009 VA visual examination provides that 
the Veteran's usual occupation was a truck driver.  He had 
retired due to eligibility due to age or duration of work.  The 
examiner stated that because of geographic atrophy in the 
Veteran's left eye, he had no central vision in that eye and thus 
could not perform jobs/activities which require stereopsis 
(ability to judge depth, distance).  The examiner also related 
that because of the effects of the Veteran's loss of left eye 
vision on his usual occupation, he had been assigned different 
work duties.

The Board finds that this competent clinical evidence of record 
does not establish that the Veteran is precluded from 
substantially gainful employment, consistent with his education 
and occupational experience, as a result of his service-connected 
disabilities.  

The Board finds that the opinion of the August 2009 VA audio 
examiner, that the Veteran's service-connected bilateral hearing 
loss would not preclude the Veteran from substantially gainful 
employment, has great probative value.  The examiner elicited the 
Veteran's current complaints, obtained information concerning the 
Veteran's day-to-day activities, and briefly outlined the 
Veteran's social and occupational history.  The VA audio examiner 
performed a contemporaneous examination of the Veteran.  The VA 
audio examiner also provided a rationale for her opinion, based 
on her own professional experience and expertise.  

The Board also finds it significant that the August 2009 VA 
visual examination provides that the Veteran was able to continue 
work, with different work duties, after losing his left eye 
vision.  

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has firsthand 
knowledge (i.e., experiencing or observing chronic headaches 
problems).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain 
circumstances, lay statements may serve to support a claim for VA 
benefits.  

In this case, however, a review of the claims file reveals that 
no competent medical or vocational professional has opined that 
the Veteran is unemployable due solely to his service-connected 
disabilities.  The only competent clinical evidence of record 
(the two August 2009 VA medical opinions) indicates that the 
Veteran is not precluded from substantially gainful employment, 
consistent with his education and occupational history, as a 
result of his service-connected disabilities.  These opinions are 
uncontradicted by the other competent clinical evidence of 
record.  Thus, entitlement to a TDIU is not warranted.

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to an evaluation in excess of 40 percent for bilateral 
hearing loss, an evaluation in excess of 30 percent for left eye 
vision loss, or a TDIU.  As the preponderance of the evidence is 
against the claimed increased evaluations, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
stomach disability, to include ulcers, is denied.

An evaluation in excess of 30 percent for left eye vision loss is 
denied. 

An evaluation in excess of 40 percent for bilateral hearing loss 
is denied.

A TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


